Citation Nr: 1326783	
Decision Date: 08/22/13    Archive Date: 08/29/13

DOCKET NO.  07-38 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to an increased rating for cervical spine disability, currently rated at 40 percent disabling.

2.  Entitlement to an increased rating for lumbar spine disability, currently rated at 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

W. T. Snyder


INTRODUCTION

The Veteran served on active duty from August 1983 to July 1976, and from May 1982 to May 1999.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2006 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas, that continued the 40 percent ratings.  While the case was on appeal, a decision review officer (DRO), in an October 2012 rating decision, granted service connection for lumbar radiculopathy of each lower extremity associated with the lumbar spine disability and assigned an initial rating of 10 percent each, both effective in July 2011.

The Veteran testified at a Travel Board Hearing before the undersigned Acting Veterans Law Judge in April 2013.  A copy of the transcript of the hearing is of record and has been reviewed.

A July 2011 rating decision granted a temporary 100 percent rating based on surgical treatment of the shoulder for the period December 21, 2010, to February 28, 2011, and the Veteran appealed the length of the period.  A February 2013 rating decision extended the period to June 30, 2011, and a Statement of the Case (SOC), which also was dated in February 2013, was issued in response to the Veteran's appeal.  The Veteran indicated at the hearing that he did not desire to perfect the appeal, either on the record of the hearing or at a later time.  In essence, he withdrew his appeal of the issue.  Hence, that issue is not before the Board and will not be addressed in the action below.  38 C.F.R. §§ 20.200, 20.204 (2012).

A March 2010 RO decision informed the Veteran his spouse was added to his disability benefits, effective November 1, 2009, and he appealed the effective date.  An SOC was issued in November 2010.  There is no indication in either the paper or Virtual claims file that the Veteran submitted a Substantive Appeal in response to the SOC.  Hence, that issue is not before the Board and will not be addressed in the action below.  38 C.F.R. §§ 19.32, 20.200 (2012).

As noted, the Veteran has a Virtual file, which is a highly secured paperless repository, associated with his appeal.  The Board has considered the documents in both files while reviewing this appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is entitled to a new VA examination where there is evidence his disabilities have worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  He testified to that effect at the hearing, to include his experiencing bowel and bladder symptoms.  His testimony is competent evidence.  38 C.F.R. § 3.159(a)(1) (2012).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names, addresses, and approximate dates of treatment of all health care providers, VA and non-VA, who treated the Veteran for his spine disorders since the last examination.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  The AMC will endeavor to avoid obtaining duplicative records.  All attempts to procure records should be documented in the file.  If AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  After the above is complete, the AMC/RO will arrange an examination by an appropriate examiner to determine the current severity of the Veteran's cervical and lumbar spine disabilities and all associated pathologies, to include whether the Veteran's spine disability manifests with associated bladder symptomatology.  The examiner is asked to determined if there have been any periods of bed rest prescribed by a physician.  The claims file must be provided for review by the examiner as part of the examination.

3.  After completion of all of the above, the AMC/RO should re-adjudicate the claims on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental SOC.

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


